Scott, J.
The action was upon an account stated, the defense a general denial. The only issue presented was as to whether or not there had been an account stated. Unquestionably there had been as to a certain sum of money paid to defendant by plaintiff to be expended for certain purposes. There is no attempt to avoid the account, or to show that it *639was induced by fraud, or made by mistake. The defendant was, however, permitted, under his general denial, to introduce evidence which, as he claimed, showed that plaintiff was indebted to him for matters altogether outside the matter embraced in the account. This, of course, he should not have been permitted to do. Such proof cannot be received in support of a general denial in an action upon an account stated.
Giegerich and Gbeenbattm, JJ., concur.
Judgment reversed and new trial granted, with costs to appellant to abide event.